Citation Nr: 1514653	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for amputation of the fourth toe of the right foot.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for post-operative status of phalangectomy of the second toe of the left foot for hammertoe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York,  which granted service connection for amputation of the fourth toe of the right foot with a 0 percent rating effective November 24, 1979 (the day following service separation) and granted service connection for post-operative status of phalangectomy of the second toe of the left foot for hammertoe with a 0 percent rating effective November 24, 1979.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the February 2013 VA Form 9 (Appeal to the Board), the Veteran requested a videoconference hearing.  The Veteran submitted an updated mailing address with the VA Form 9.  In October 2013, the RO sent notice to the Veteran of the scheduled December 2013 videoconference hearing; however, the hearing notice letter was addressed to the Veteran's former residence, rather than to the updated address provided by the Veteran in February 2013.  In December 2013, the USPS returned the October 2013 notice to the VA marked as undeliverable.   

Because the December 2013 videoconference hearing did not comply with due process (the Veteran was not notified of the videoconference hearing), and Board videoconference hearings are scheduled by the AOJ, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014).  In this case, there is no ambiguity as to the Veteran's desire for a hearing, as he clearly requested a hearing, and has made no inconsistent statements or actions.  The Veteran's representative did not mention the previous hearing request, either to request a hearing or to waive it, and does not suggest contact with the Veteran or any indication that the Veteran does not still want a hearing, so appears to be unaware of the Veteran's outstanding hearing request.  Because there is no ambiguity on the question of whether the Veteran wants a Board hearing, the policy criteria for seeking hearing clarification are not invoked, so there is no need to seek clarification from the Veteran or his representative with regard to the hearing request. 
 
Accordingly, the case is REMANDED for the following actions:

At the earliest available opportunity, the AOJ should schedule a videoconference hearing at the New York, New York, VARO.  The AOJ should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

